Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 108 is missing from Figure 2a.  There is a line pointing to hub, but the number is missing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 2 is objected to because of the following informalities:  in line 5, “0,1% should be corrected to “0.1%”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  the claim recites the limitation “the maximum extension“ and “the minimum extension”.  Examiner recommends replacing these occurrences of “the” with “a”, since maximum extension and minimum extension had not been previously mentioned in the claims.  Appropriate correction is required.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 2-6, 12, 16 and 18, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “compact structure” in claim 2 is a relative term which renders the claim indefinite. The term “compact structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by compact.  For examination purposes it has been interpreted to mean something that is taking up little space.  
The term “steep” in claim 3 is a relative term which renders the claim indefinite. The term “steep” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how steep is considered steep.  For examination purposes “steep” has been interpreted to mean steeper than the surface of the tire.  
In claim 4, it is unclear what is being claimed.  The claim recites ‘wherein a maximum height difference of an aero element to the surrounding surface is at least twice the maximum height difference within the angular band outside of the aero elements. The recitation to at least twice the height difference within the angular band outside the aero elements is generally unclear. The same language is used in the specification on page 5 without any further elaboration or clarification.  For examination purposes, it has been interpreted to mean the radial height (radial extension) of the aero element of approximately 0.75 mm, as recited in the specification at page 9. 
In claims 5 and 6, it is unclear what is meant by the term “largely configured”. For examination purposes, largely configured has been taken to mean most of the surface.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “less than 5”, and the claim also recites “less than 3” which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The term “compact structure” in claim 12 is a relative term which renders the claim indefinite. The term “compact structure” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what is meant by compact.  For examination purposes it has been interpreted to mean something that is taking up little space.  
Claim 16 recites the limitation "the central tread surface" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation “wherein in particular”.  It is unclear if the portion following the phrase is part of the claimed invention.  This would be similar to “for example” in MPEP 2173.05(d).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1- 7, 9-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2662227 (Mercat et al), cited in the  IDS filed 11/12/21.
Mercat discloses a wheel component for at least partially muscle-powered sports and racing bicycles (paragraph 0002 machine translation attached), comprising: an annular tire and a tread surface (paragraph 0021 machine translation) configured in a central triangle segment (see Figure 10, component Z1) and laterally adjacent side surfaces (Figure 10, components Z2);
Wherein the tread surface in proper use in straight-ahead travel on a plane ground makes at least partial contact with the surface of the ground, opening up a longitudinal sectional plane (paragraph 0018 machine translation);
Wherein aero elements (notches 76, Figure 6, paragraph 0028-0029 machine translation) are configured on the surface of the annular tire;
The aero elements are each configured planar as a depression (notch 76, paragraphs 0028-0029) machine translation) in the surface of the tire and are disposed on the side surfaces (Figures 6 and 9), and define circumferential angular band on the side surfaces (see Figure 10). 
Mercat does not specifically state that the surface proportion of the aero elements to the surface of an angular band is more than 5% and less than 25%; however, it is disclosed that the number of notches in the angular band can vary in number, six notches or a little more or a little less (see paragraph 0029 machine translation).  Depending on the number of notches selected, the proportion of the notches (aero elements) to the surface of the angular band will also vary. Furthermore, it is disclosed that smooth zones are between each of the notches, and each smooth zone has a preferred area from 8-30 square mm (see paragraph 0038 machine translation).  Figure 6  depicts 5 such smooth zones, which would result in a total smooth area of 40-150 square mm.  At paragraph 0024 it is disclosed that the total area of zone 72b2 is 126 square mm.  For the embodiment disclosed, the total smooth area would range from 40/126 or 31.7-100%.  This suggests the surface proportion of the notches in the angular band would be from 0-68.3%, which encompasses applicant’s claimed range of more than 5% to less than 25%.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05 
Regarding claim 2,  the surface proportion of the aero elements to the surface of the tire that is visible in proper use is not disclosed by Mercat.  As explained above, it is disclosed that the number of notches in the angular band can vary in number, six notches or a little more or a little less (see paragraph 0029 machine translation).  Depending on the number of notches selected, the proportion of the notches (aero elements) to the surface of the tire that is visible in proper use will also vary.  Providing fewer of the notches would result in a smaller percentage.  Mercat also does not recite the percentage of the surface each notch (aero element) occupies on the surface of the tire visible in proper use; however, each notch 76 disclosed by Mercat occupies a small amount of surface of each area 72b2 (see Figure 9), and an even smaller amount of surface area on the entire surface of the tire.  It is within the level of one having ordinary skill in the art to choose a number of notches that would fall in the range claimed by applicant.    
Regarding claim 3, the aero elements (notches) of Mercat, take up little space so are therefore considered compact.  It is also disclosed by Mercat that the aero elements have an angular structure (see Figure 4 and paragraph 0037 machine translation, “bottom of grooves not flat but forms an angle”), and at least two side wall sections of the aero element are configured steep in the radial direction (see annotated Figure 10).  


    PNG
    media_image1.png
    394
    467
    media_image1.png
    Greyscale


Regarding claim 4, as explained above, the claim has been interpreted in light of the specification to mean the maximum height difference of an aero element to the surrounding surface area is a radial extension of approximately 0.75 mm.  Mercat discloses that the height of the grooves (aero elements) is 0.2-0.7 mm (see paragraph 0035), which is approximately 0.75 mm.  Mercat further discloses that the tread surface and the surface of the angular band is without profile, except for the aero elements (see Figure 9 showing only grooves (aero elements) in angular band 72b2).  At paragraph 0012 of machine translation, Mercat discloses that the tire includes 3 zones, wherein the first zone and the third zone are smooth, and only the second zone has a roughness.  Therefore, 2/3 of the tire surface is without profile.   
Regarding claim 5, the wheel component of Mercat, except for the aero elements (notches), the surface of the tire in proper use is largely configured without profile.  At paragraph 0012 of machine translation, Mercat discloses that the tire includes 3 zones, wherein the first zone and the third zone are smooth, and only the second zone has a roughness.  Therefore, 2/3 of the tire surface is without profile.   
Regarding claim 6, the wheel component of Mercat, except for the aero elements (notches), the surface of the tire in proper use is largely configured smooth.  At paragraph 0012 of machine translation, Mercat discloses that the tire includes 3 zones, wherein the first zone and the third zone are smooth, and only the second zone has a roughness.  Therefore, 2/3 of the tire surface is smooth.   
Regarding claim 7, Mercat discloses that the number of aero elements (notches) can be varied (see paragraph 0029 machine translation).  Selecting a fewer number of grooves, as suggested by Mercat would result in a total number of aero elements within the range of 20-200 on the surface of the annular tire.  
Regarding claim 9, Mercat discloses that at least one aero element (notch) shows a radial extension between 0.2-0.7mm (see paragraph 0035 machine translation), which overlaps applicant’s claimed range of 0.40-2 mm.  Mercat also discloses that at least one aero element (notch) shows, on the surface transverse to the circumference of the tread surface, a length of 2.5-14 mm which overlaps applicant’s claimed range of 3-15 mm.  Mercat does not disclose the length on the surface in the peripheral direction; however, it is stated at paragraph 0049 that the width of L2 if 10.4 mm in the Figures.  The length of each groove transverse to the circumference is approximately the same length as L2, so it would be approximately 10.4 mm as well.  This would reasonably suggest to one having ordinary skill in the art that a length in the peripheral direction would be smaller than 10.4 mm.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05 
Regarding claim 10, Mercat discloses that the aero element (notch) shows a radial extension between 0.2-0.7mm (see paragraph 0035 machine translation), which overlaps applicant’s claimed range of 0.5-1.5 mm.  The examiner takes note of the fact that the prior art range overlaps the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05 
Regarding claim 11, the disclosure by Mercat of a groove could be construed as an element that is  pouch-, pot-, or basin-like.  Mercat does not disclose the radially outwardly surface area of each aero element (groove).  However, it is disclosed that each smooth area between the grooves is between 5 and 50 square mm.  Figures 6-9 of Mercat would suggest to one having ordinary skill in the art that the surface area of each groove (aero element) is smaller than the surface area of each smooth area between the grooves.  It is within the level of one having ordinary skill in the art to determine each groove is less than 50 square mm, which overlaps applicants’ claimed range of 15-100 square mm.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  See MPEP 2144.05.I.
Regarding claim 12, the aero elements (notches) of Mercat, take up little space so are therefore considered to show a compact structure.  The ratio of the maximum extension to the minimum extension on the surface of the tire is not disclosed by Mercat.  At paragraph 0048 Mercat discloses that the length L2 of zone Z2 can be variable and range from 2.5-14mm (see also Figure 11).  Each notch (aero element) is approximately the length of zone Z2 (see Figure 9).  Depending on the length chosen, the ratio of the maximum extension to the minimum extension will also vary.  It is within the level of one having ordinary skill in the art to choose dimensions that would fall in the range claimed by applicant.  
Regarding claim 13, the ratio of the maximum length in the peripheral direction of the tread surface to the maximum length in the transverse direction is not disclosed by Mercat.  In Figure 8, each notch 76 clearly has a maximum length in the transverse direction that is longer than the maximum length in the peripheral direction.  At paragraph 0048 Mercat discloses that the length L2 of zone Z2 can be variable and range from 2.5-14mm (see also Figure 11).  Each notch (aero element) is approximately the length of zone Z2 (see Figure 9).  Depending on the length chosen, the ratio of the maximum extension to the minimum extension will also vary.  It is within the level of one having ordinary skill in the art to choose dimensions that would fall in the range claimed by applicant.  
Regarding claim 16, Mercat further discloses that the central tread surface extends over a triangle segment of preferably 10-80 degrees transverse to the peripheral direction of the tread surface (see Figure 10 and paragraph 0043-0045 machine translation), which encompasses applicants’ claimed range of more than 20 degrees and less than 70 degrees.  Mercat further discloses that the aero elements (grooves) extend on each side in a preferred angular band of 15-60 degrees (zone Z2 in Figure 10 begins where Z1 ends, so would therefore begin at around 15 degrees and continue over to 60 degrees, the preferred angles stated in paragraphs 0044-0045 machine translation).  The width of the angular band Z2 depicted in Figure 10 would be 60-15=45 degrees.  Since the grooves 76 extend across this zone, at least a portion of the grooves (aero elements) extend in an angular band of less than 45 degree width, as claimed by applicant.  See annotated Figure 10.

    PNG
    media_image2.png
    461
    469
    media_image2.png
    Greyscale

Regarding claim 17, the tire disclosed by Mercat is substantially configured oval (see Figure 10, paragraph 0020 machine translation “approximately circular”).  Mercat further discloses the thickness of the tire at the radial surface is larger than the thickness at the axial surface (see Figures 10 and 11, emin and emax, and paragraph 0020 machine translation).  This would result in a radial semiaxis that is larger than the axial semiaxis, therefore a ratio of the radial semiaxis to the axial semiaxis would be larger than 1, which is within applicant’s claimed range of between 1 and 1.25.   
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2662227 (Mercat et al) in view of US 2009/0078349 (Nakagawa).
Mercat discloses a wheel component as discussed above.  Mercat further discloses that the aero elements are configured on both sides of the longitudinal sectional plane (see Figures 8 and 9).  Mercat does not disclose that on the two sides of the longitudinal sectional plane, at least two axially adjacent aero elements are disposed offset to one another in the peripheral direction.  However, it is disclosed by Nakagawa that arranging tire grooves offset to one another in the peripheral direction can improve traction (see paragraph 0012).  It would have been obvious to a person having ordinary skill in the art before the time of filing that the grooves disclosed by Mercat could be offset on the tread as taught by Nakagawa, in order to improve traction.     
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2662227 (Mercat et al) in view of US 2022/0250414 (Sahashi).
Mercat discloses a wheel component as discussed above.  Mercat does not disclose that at least one aero element shows an angular structure, wherein at least two side walls extending in the radial direction show an angle to the surface of more than 75 degrees, and comprises at least one inclined side wall extending in the peripheral direction, which substantially shows an angle of less than 45 degrees to the surface.  However, Sahashi discloses a competition tire that has been provided with recesses wherein at least two side walls extending in the radial direction show an angle to the surface of more than 75 degrees, and comprises at least one inclined side wall extending in the peripheral direction, which substantially shows an angle of less than 45 degrees to the surface (see Figure 4A).  Sahashi teaches that providing recesses in this shape helps prevent slippage by improving drainage in racing tires (see paragraphs 0053 and 0060). It would have been obvious to one having ordinary skill in the art before the time of filing to provide the recesses of the racing tire of Mercat with the angular structure of Sahashi, in order to improve drainage of the tires thereby reducing slippage.    
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2662227 (Mercat et al) in view of JP 09086106 (Kotani et al).
Mercat discloses a wheel component as discussed above.  Mercat does not specify that at least one type code is comprised, which is formed by way of local elevations, and projects 3.2 mm outwardly beyond the surrounding surface.  However, on page 13 of the specification, applicant states that such a type code on a surface is often required by law and corresponds to applicable legal requirements.  It would have been obvious to one having ordinary skill in the art to provide a type code on the tire of Mercat, in order to comply with the law.  Kotani teaches markings on tire sidewalls that project outwardly from the surrounding surface 5 mm or less are more clearly displayed than convention markings (see paragraphs 0028 and 0032 machine translation, attached),  which encompasses applicant’s claimed amount of 3.2 mm.  It would have been obvious to one having ordinary skill in the art before the time of filing to provide type code on the sidewall of Mercat having the size taught by Kotani, in order to have markings that are clearly displayed.  The examiner takes note of the fact that the prior art range completely encompasses the claimed range.  Absent any additional and more specific information in the prior art, a prima facie case of obviousness exists.  See MPEP 2144.05.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2662227 (Mercat et al) in view of US 2008/0000562 (Mohr).
Mercat discloses a wheel component as discussed above.  Mercat does not disclose that an indicator unit is configured on the circumference of the tread surface to indicate an aerodynamic quality degree of the tire.  However, Mohr discloses a wear indicator for a tread surface of a bicycle tire that is suitable and configured to indicate different wear stages, and wherein in particular as a predetermined wear stage is reached, the condition of the tire has dropped beneath a predetermined stage (see paragraphs 0037-0038).  It would have been obvious to one having ordinary skill before the time of filing that to modify the wheel component of Mercat to have a wear indicator as taught by Mohr, in order to determine the wear condition of the tire as it is used.  
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over EP 2662227 (Mercat et al) in view of US 8,888,195 (Hed et al)
 Regarding claim 19, Mercat further discloses that the wheel component includes a rim on which the tire can be mounted (see paragraph 0017 machine translation).  Mercat does not give details as to the smoothness or width of the rim.  However, Hed discloses a bicycle rim with improved aerodynamic performance that is substantially smooth without whirling elements (column 6, lines 58-66), and wherein the rim has the same width as the tire or may be slightly larger than the tire (see column 7, lines 40-55), which is within applicant’s claimed range.  Hed teaches that such a rim reduces drag (see column 2, lines 15-16).  It would have been obvious to one having ordinary skill in the art before the time of filing to use the rim disclosed by Hed with the tire of Mercat, in order to achieve a high aerodynamic performance with reduced drag.   


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENDY L BOSS whose telephone number is (571)272-7466. The examiner can normally be reached 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Katelyn Smith,  can be reached on (571)270-5545 . The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WENDY L BOSS/Examiner, Art Unit 1749                                                                                                                                                                                                        
/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749